FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                        SEPTEMBER 16, 2021
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 167

Cara Isabelle Sims,                                                Petitioner
     v.
Earl Otis Sims,                                   Respondent and Appellant

                               No. 20210039

Appeal from the District Court of Ransom County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Earl O. Sims, Jr., self-represented, Morgantown, WV, respondent and
appellant.
                               Sims v. Sims
                               No. 20210039

Per Curiam.

[¶1] Earl Sims appeals from a domestic violence protection order entered
against him in December 2020. He argues the evidence presented at the
district court hearing did not support the two-year protection order. We
conclude the court’s findings are not clearly erroneous. See Lindstaedt v.
George, 2020 ND 262, ¶¶ 3, 5, 952 N.W.2d 102 (the clearly erroneous standard
of review applies to factual findings made by the district court in N.D.C.C. §
14-07.1-02 domestic violence proceedings). We affirm under N.D.R.App.P.
35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1